DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 7-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-14 of prior U.S. Patent No. 11,229,815. This is a statutory double patenting rejection.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 2, and 5-6 are objected to because of the following informalities:  
In claim 1 line 5, “forwardly of the lower” should be changed to --forwardly from the lower--.
In claim 1 line 9, “the upright frame member” should be changed to --the pair of upright frame members--.
In claim 2 line 2, “section ;” should be changed to --section;--.
In claim 5 line 2, “2 inch” should be changed to --2 inches--.
In claim 6 line 2, “2 inch” should be changed to --2 inches--.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitations “a first vertical pitch in the upper section” and “a second vertical pitch in the lower section” in lines 1-2, which is vague and indefinite. It is unclear what two structures the first vertical pitch and the second vertical pitch are being measured between in their corresponding sections.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 6,409,640 (Cournoyer).
Regarding claim 1, Cournoyer discloses an exercise device for performing incline push-ups (abstract, FIGS. 7-10) comprising: 
a base (anti-skid shoes 110 can be collectively interpreted as the base - FIG. 7); and 
a pair of upright frame members 12’,14’ connected at their bottoms to the base 110 (FIG. 7); wherein each upright frame member 12’,14’ has a lower section connected to the base 110 and an upper section (bottom half of each post 12’,14’ can be interpreted as the lower section and top half of each post 12’,14’ can be interpreted as the upper section - FIGS. 7-9), the upper section extending outwardly and forwardly of the lower section (the posts 12’,14’ are upwardly and rearwardly arcuate as best shown in FIG. 9 - Col 5:44-50; note that in a mirror image perspective of FIG. 9, the upper sections of the posts 12’,14’ can be interpreted as extending outwardly and forwardly of the lower sections), wherein there are a plurality of pole attachment locations 132 located along the upper section and the lower section of each upright frame member 12’,14’ (FIG. 7), each pole attachment location 132 being configured to receive and hold an exercise bar 50’ such that the exercise bar extends across the upright frame member 12’,14’ (Col 6:64 to 7:3); 
wherein the upper section and the lower section are not coaxial to one another along their entire lengths (FIG. 9).
Regarding claim 2, Cournoyer teaches the exercise device of claim 1, and further discloses wherein the upper section comprises one of: (1) a curved section (FIG. 9); and (2) a first linear section that is angled relative to the lower section that also comprises a second linear section.
Regarding claim 4, Cournoyer teaches the exercise device of claim 1, and further discloses wherein the pole attachment locations 132 have a first vertical pitch in the upper section and have a second vertical pitch in the lower section (FIG. 9), the first vertical pitch being different than the second vertical pitch (the top half of each post 12’,14’ is more arcuate than the bottom half of each post, thus the vertical pitch between the notches 132 would be different in each half - FIG. 9).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661. The examiner can normally be reached Monday-Friday 11am-7pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Joshua Lee/Primary Examiner, Art Unit 3784